Order entered January 2, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00003-CV

                               IN RE C.T. AND T.T., Relators

                Original Proceeding from the 302nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. 13-21227-Z-265

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE